Citation Nr: 0108719	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  95-24 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bronchial 
asthma from February 6, 1994 to October 6, 1996.

2.  Entitlement to an increased rating for bronchial asthma, 
rated as 30 percent disabling from October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1990 to 
February 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the ST. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Bronchial asthma was manifested by asthmatic-type 
breathing in the form of wheezing that alternated with 
periods of no clinical findings from February 6, 1994 to 
October 6, 1996.

2.  Bronchial asthma is currently manifested by daily use of 
inhalation therapy and pre-bronchodilator FEV-1 and FEV-1/FVC 
results that do not exceed 56-70.


CONCLUSIONS OF LAW

1.  Bronchial asthma was 10 percent disabling from February 
6, 1994 to October 6, 1996.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.97, Diagnostic Code 6602 
(1995).

2.  Bronchial asthma is no more than 30 percent disabling 
from October 7, 1996.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.97, Diagnostic Code 6602 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chronic obstructive pulmonary disease 
was granted in a July 1994 rating decision and assigned a 
noncompensable evaluation.  An appeal was perfected from this 
decision as to the assigned evaluation.  New regulations for 
the evaluation of respiratory disorders came into effect on 
October 7, 1996.  The RO increased the evaluation to 10 
percent in a November 1997 rating decision from the date of 
the new regulations, and recharacterized the disability as 
bronchial asthma causing chronic obstructive pulmonary 
disease.  In April 1998, the evaluation was increased to 30 
percent from the date of the new regulations.  The Board 
remanded the appeal in April 1999 for additional development 
which was accomplished, and now the issue is ready for 
appellate review.

The appellant contends that a higher evaluation is warranted, 
because the required use of medications warrants the higher 
rating.  He does not go to the doctor often even though he is 
in constant distress from his illness because he would have 
to take off too much time from work.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for a higher 
evaluation.  Furthermore, in a June 1999 letter, the RO 
furnished the appellant with notice that it was his 
responsibility to ensure that the medical evidence necessary 
to substantiate an increased rating was submitted.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  
Service medical records are of record.  VA examinations were 
conducted in March 1994, February 1996, January 1998 and 
November 1999 and reports from these examinations are of 
record.  A hearing was conducted before the RO in October 
1995 and a transcript associated with the claims folder.  At 
the time of the hearing, the appellant was informed of the 
evidence needed to complete his claim pursuant to 38 C.F.R. 
§ 3.103 (2000).  Furthermore, there is no indication from the 
appellant or the representative that there is outstanding 
evidence which would be relevant to this claim.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
conditions addressed are appropriately assigned different 
evaluations during the appeal period, however this is due to 
the promulgation of liberalizing rating criteria, rather than 
the facts-found as explained below.

The appellant has been rated under the schedule for rating 
respiratory disorders, 38 C.F.R. § 4.97; Diagnostic Code 6602 
for bronchial asthma.  This appeal is based on a July 1994 
rating decision.  The criteria for evaluating respiratory 
disorders changed in October 1996.  When a regulation changes 
after a claim has been filed but before the appeal process 
has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Because the RO 
considered the veteran's disability under both criteria 
(although on separate occasions), a Bernard issue is not 
raised by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993)

However, the effective date of an award based upon a new 
regulation cannot be prior to the effective date of the act 
or administrative issue.  See Green v. Brown, 10 Vet. App. 
111, 117 (1997).  If the amended regulation is more favorable 
to the appellant, an increased rating based on a favorable 
change in the regulation can be retroactive to but no earlier 
than the effective date of the change.  In other words, for 
increased ratings based on the implementation of new 
criteria, the effective date of the increased evaluation 
cannot precede the effective date of the new criteria.  The 
Board is to apply the prior version of the regulation to rate 
the veteran's disability for any period preceding the 
effective date of the amendment.  See VAOPGPREC 3-2000 (April 
10, 2000).  

Under the pre-1996 criteria of Diagnostic Code 6602 for 
bronchial asthma, mild symptoms with paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks warrant a 10 percent disability rating.  A 30 
percent rating is warranted for moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Pronounced symptoms with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and marked loss of weight or other evidence of severe 
impairment of health warrants a 100 percent disability 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).

Under the revised post-1996 criteria of Diagnostic Code 6602 
for bronchial asthma, a 10 percent rating is warranted for 
FEV-1 of 71 to 80 percent of predicted, or; FEV-1/FVC of 71 
to 80 percent, or; where intermittent inhalational or oral 
bronchodilator therapy are necessary.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent of predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; where daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication are required.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent of predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 less than 40-percent of predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; the 
requirement for the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2000).

The appellant's disability was initially evaluated under the 
criteria for chronic bronchitis.  Prior to October 7, 1996 
the rating criteria for chronic bronchitis provided for a 
noncompensable evaluation for mild chronic bronchitis with 
slight cough, no dyspnea and few rales.  A 10 percent rating 
was assigned for moderate chronic bronchitis with 
considerable night or morning cough, slight dyspnea on 
exercise and scattered bilateral rales.  A 30 percent rating 
was assigned for moderately severe chronic bronchitis with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest and beginning chronic airway 
obstruction.  A 60 percent rating was assigned when the 
bronchitis was severe with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests were 
indicative of severe ventilatory impairment.  A 100 percent 
rating was warranted for pronounced impairment with copious 
productive cough and dyspnea at rest; pulmonary function 
testing showing a severe degree of chronic airway 
obstruction; with symptoms of associated severe emphysema or 
cyanosis and findings of right-sided heart involvement.  
38 C.F.R. § 4.97; Diagnostic Code 6600 (1995).

The post- 1996 criteria for bronchitis provide for a 10 
percent evaluation with a FEV-1 of 71- to 80-percent 
predicted; or FEV-1/FVC of 71 to 80 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) 66- to 80-percent predicted.  A 30 percent 
evaluation is for assignment on showing of FEV-1 of 56- to 
70-percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) 56- to 65- percent predicted.  A 60 percent 
evaluation requires a FEV-1 of 40- to 55-percent predicted; 
or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40- to 55- 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40-percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2000).

Service medical records revealed inservice diagnoses of 
bronchitis and a diagnosis of mild obstructive pulmonary 
disease in a separation examination conducted in December 
1993.

A VA examination was conducted in March 1994.  At the time of 
the examination the appellant had not been taking a 
previously prescribed inhaler for about 6 months.  He 
complained of chronic shortness of breath when he was active, 
although he was able to keep up with others his own age.  He 
had a cough off and on throughout the day, but this was worse 
in the morning.  The cough was productive of clear phlegm.  
He continued to smoke cigarettes.  On examination the chest 
was clear without rales, rubs or rhonchi.  He showed no 
exercise intolerance.  Pulmonary function tests showed a 
minimal reduction of the FEV-1 to about 75 percent, and 
minimal chronic obstructive pulmonary disease was diagnosed.

VA Medical Center records in April 1994 indicated there were 
no rales, rhonchi or wheezes when the lungs were examined.  
In May 1994 he had rhonchi with scattered wheezes on 
examination.  In June 1994 he complained of congestion, 
coughing and wheezing.  He was using inhalers 3-times a day.  
There were expiratory wheezes on examination.  A diagnosis of 
asthma was questioned and later documented in November 1994.

The appellant testified before the RO in October 1995.  He 
was using three bronchodilators on a regular basis.  He had 
coughing throughout the day.  Any activity other than just 
normal walking caused shortness of breath.  He could navigate 
no more than 2 or 3 stairs before becoming short of breath.  
His coughing was worst in the morning where it was productive 
of colored sputum, and it sometimes caused him to vomit.  The 
congestion redeveloped in the evening because it was hard for 
him to sleep if he used his inhalers too much at night.  He 
had not gone to the VA Medical Center more than 3-4 times 
since March 1994 because it was hard to get an appointment 
and the wait was too long.  He got sample medications from 
the doctors he worked for.

A VA examination was conducted in February 1996.  The 
appellant was using an anti-inflammatory and a bronchodilator 
by inhalation daily.  He complained of shortness of breath 
with any activity, and that the condition was progressing.  
There were basilar rhonchi on examination that cleared with 
coughing.  Bronchial asthma causing chronic obstructive 
pulmonary disease was diagnosed.

In January 1997 his lungs were clear on examination.  Chronic 
obstructive pulmonary disease and chronic bronchitis were 
diagnosed.  Pulmonary function tests were conducted in 
December 1997.  A moderate obstructive defect was indicated.  
Pre-bronchodilator predicted FEV-1 was 53 percent; post-
bronchodilator FEV-1 was 62 percent.  FEV-1/FVE was 56 
percent pre-bronchodilator and 63 percent post-
bronchodilator.

A VA examination was conducted in January 1998.  He was using 
inhalers daily.  He was working 11-1/2-hour days five days a 
week and 1/2-day on Saturday and had lost no work days ever.  
He reported asthma attacks occurring once or twice a week.  
He developed shortness of breath with chest pain due to 
tightness and problems with his breathing.  His lungs were 
clear with good and symmetrical ventilation on examination.  
There were no wheezes, rhonchi or rales.  Bronchial asthma 
with moderate chronic obstructive pulmonary disease was 
diagnosed.

In October 1998 record, he was still using inhalers and 
reported occasional wheezing.  He was still smoking.  His 
sputum was clear during the day.  In June 1999 he complained 
of asthma problems over the prior 2 months.  He reported 
increased wheezing.  His sputum was clear.  He was still 
smoking.  His lungs were clear on examination.

A VA examination was conducted in November 1999.  The 
appellant was using inhalers.  He reported a frequent cough 
that was mildly productive.  He had shortness of breath that 
was worse in the morning or whenever he did any type of 
activity.  He reported a bad, hacking cough in the morning.  
On examination his lungs were clear without wheezes, rhonchi 
or rales.  Pulmonary function tests revealed pre-
bronchodilator predicted FEV-1 of 61 percent; post-
bronchodilator FEV-1 of 77 percent.  FEV-1/FVE was 64 percent 
pre-bronchodilator, and 64 percent post-bronchodilator.  
These results were indicative of moderate obstructive defect 
with good response to bronchodilator.

The appellant's wife, mother and friend submitted statements 
that indicated the appellant suffered from chronic productive 
coughing and breathing difficulties with any activity.  His 
wife verified his daily use of inhalers.

February 6, 1994 to October 6, 1996.

The appellant's respiratory disability has been evaluated as 
noncompensably disabling from February 6, 1994.  We find that 
the evidence supports a compensable, 10 percent evaluation 
from February 6, 1994 to October 6, 1996 under the pre-1996 
criteria for evaluating bronchial asthma.  Asthmatic-type 
breathing in the form of wheezing was demonstrated on 
examination during this period, however there were also 
examinations where his lungs were clear.  The preponderance 
of the evidence is against a higher evaluation under the pre-
1996 criteria.  Competent evidence of moderate symptoms with 
asthmatic attacks rather frequent and moderate dyspnea on 
exertion in between attacks was not demonstrated.  In March 
1994 his chronic obstructive pulmonary disease was described 
as minimal, and at that time he was active.  The examiner 
stated that he showed no exercise intolerance.  We have 
examined the appellant's allegations, his testimony, as well 
as the lay statements submitted in support of the claim.  The 
appellant has alleged shortness of breath and dyspnea on any 
exertion.  Lay testimony is competent when it regards the 
objective features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The 
appellant is competent to state that his condition is worse 
or to report shortness of breath.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  In the absence 
of a statement by a medical examiner that indicated moderate 
dyspnea on exertion the preponderance of the evidence is 
against the higher evaluation under the pre-1996 criteria.  

From October 7, 1996.

The appellant has been assigned a 30 percent evaluation from 
October 7, 1996 which reflects the date of the revised 
criteria for rating bronchial asthma.  We find that the 
revised rating criteria are more favorable to the appellant, 
however the preponderance of the evidence is against a higher 
evaluation than currently assigned.  Even considering only 
the pre-bronchodilator results of pulmonary function testing, 
FEV-1 and FEV-1/FVC results were never in the range that 
would warrant the higher evaluation.  Furthermore, there is 
no evidence that the appellant has been treated with anything 
other that inhalation therapy, there is no evidence of the 
use of systemic corticosteroids.  We have considered the 
appellant's testimony and contentions, however the daily use 
of inhalation therapy is contemplated in the 30 percent 
evaluation that is currently assigned.

We have considered that the appellant was previously 
evaluated under the criteria for chronic bronchitis, however 
we hold that since his medical diagnosis has been revised to 
bronchial asthma, it is more appropriate to rate him under 
the criteria for rating bronchial asthma.  Furthermore, the 
criteria for rating chronic bronchitis are not more favorable 
to the appellant and would not afford him a higher 
evaluation.  When we considered this rating criterion for the 
period from February 1994 to October 1996, the pre-1996 
criteria do not afford the appellant a higher evaluation 
since there was no competent evidence of considerable 
expectoration, considerable dyspnea on exercise, or rales 
throughout the chest.  The post-1996 criteria assign the same 
evaluations for the same FEV-1 or FEV-1/FVC findings on 
pulmonary function testing as do the criteria for bronchial 
asthma, and therefore would not afford him a higher 
evaluation.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for bronchial asthma are 
adequate as the case does not present an exceptional or 
unusual disability picture.  The appellant has reported that 
he has not missed any time from work and no hospitalizations 
for an asthma exacerbation have been reported.


ORDER

A 10 percent evaluation for bronchial asthma is granted from 
February 6, 1994 to October 6, 1996 subject to the 
controlling regulations applicable to the payment of monetary 
awards.  An increased rating for bronchial asthma from 
October 7, 1996 is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

